579 S.E.2d 390 (2003)
357 N.C. 63
Kenneth H. MYERS, Jr.
v.
Thomas P. MUTTON, M.D.; Forsyth Memorial Hospital, Inc., Novant Health, Inc.; Novant Health Triad Region, LLC.
No. 84P03.
Supreme Court of North Carolina.
March 27, 2003.
Reginald B. Gillespie, Jr., Durham, for Kenneth H. Myers, Jr.
Richard L. Vanore, Greensboro, Norman Klick, Jr. for Mutton et al.
Prior report: 155 N.C.App. 213, 574 S.E.2d 73.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff and Petitioner (Faison and Gillespie) in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 27th day of March 2003."
Upon consideration of the petition filed by Plaintiff and Petitioner (Faison and Gillespie) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following *391 order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of March 2003."